Exhibit 10.25

 

LOGO [g432641g94t95.jpg]

    


 

 

 
 
 

16100 S. Lathrop Ave.


Harvey, IL 60426

 

OFFICE / 708-225-2055
FAX / 708-339-2726
WEB / Atkore.com

  


  

 

  
  
  

September 13, 2011

Dear Gary:

This letter confirms you appointment to the position of President, EMEA and
APAC. In this capacity, you will assume all responsibility for the China
operations in addition to your current responsibilities.

Effective October 1, 2011 your compensation will be impacted as follows:

Compensation

You will receive a monthly stipend of £1,000.00 to help offset the higher tax
costs associated with living in the U.K. This stipend will be grossed up for
taxes and will only be available to you while you are employed in the U.K.

You will receive a lump sum bonus equal to $100,000 USD. This lump sum will be
grossed up for taxes and is repayable if you voluntarily leave the company
within 2 years of the effective date of this appointment. Should you leave the
company, you would be expected to repay the full amount within a 12 month
period, i.e., repayment of the after tax within 90 days of your termination with
the remainder to be repaid upon the reimbursement of the taxes from the U.K.
government (expected within a 12 month timeframe from the date of termination).

Atkore International will offset the difference between the tax you paid on your
company car in Australia and the tax you are paying on your current company car
in the U.K. This payment is retroactive to June 1, 2011. This provision will
only be available to you while you are employed in the U.K.

Equity Plan

You will be provided with 25,000 shares of equity grants as part of Atkore’s
2012 equity program (subject to Board approval). The anticipated price of Atkore
shares is $10.00.

Reporting Relationship

You will continue to report directly to John Williamson, President and CEO.

Future Opportunity

With this agreement, we are confirming our intent to move you to a position of
greater responsibility by May, 2012 which would include moving you and your
family to the United States by Summer 2012. This opportunity is contingent upon
your performance during the management of EMEA and APAC. You will be measured on
the obtainment of key objectives and on your management behaviors. We will
collectively agree to your 2012 performance objectives within 30 days from the
effective date of this appointment.

In the event the Company is unable to meet the intent of the future opportunity
outlined in the above paragraph, we will forgive the requirement for you to
reimburse the Company the $100,000 bonus provided in this assignment letter.

In the event that your employments ends due to mutual agreement, the Company
will repatriate you and your family back to Australia within 90 days of your
termination.

 

LOGO [g432641g60u83.jpg]



--------------------------------------------------------------------------------

Gary, I look forward to your continued leadership and success in this expanded
role. Please contact me with any questions.

Sincerely,

John Williamson

President and CEO

Atkore International

Please sign below indicating your acknowledgement of this assignment and its
provisions.

 

       

Accept

  Date  

Your employment agreement will be adjusted to reflect this offer. The terms of
this offer may only be changed by written agreement, although the Company may
from time to time, in its sole discretion, adjust the salaries and benefits paid
to you and its other employees.

 

LOGO [g432641g60u83.jpg]